Citation Nr: 0734654	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-23 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 50 percent from July 29, 
2003 to September 28, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which granted service connection 
for post-traumatic stress disorder (PTSD) and assigned an 
initial 10 percent evaluation effective May 15, 2003. 

In a June 2004 rating decision, the RO increased the 
appellant's evaluation from 10 percent to 50 percent 
disabling effective May 15, 2003.  In a December 2005 rating 
decision, the RO granted an increased rating of 100 percent 
for PTSD effective September 28, 2005.  The appellant 
contends that the effective date for the 100 percent rating 
should be July 29, 2003, the date of his initial VA 
examination, rather than the assigned date of September 28, 
2005.  

This matter was remanded by the Board in September 2005 for 
further development.

The veteran appeared before the undersigned and testified 
regarding his symptomatology in December 2006.  A transcript 
is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable  
disposition of the issue addressed in this decision was 
obtained. 

2.  For the time period of July 29, 2003 to September 28, 
2005, the veteran's PTSD was not manifested by occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD from July 29, 2003 to September 28, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2003 and 
September 2005.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for an increased rating evaluation 
is granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App.473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and lay statements are 
associated with the claims file.  Additionally, the veteran 
was afforded a VA examination.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran was granted a 100 percent disability evaluation 
for PTSD effective September 28, 2005.  The veteran contends 
that the effective date for the 100 percent evaluation should 
be July 29, 2003. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App.55 (1994).  However, the veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App.119 
(1999).

As noted, the veteran's PTSD is evaluated under Diagnostic 
Code 9411.  Regulations pertaining to the criteria for 
evaluating psychiatric disorders, including PTSD, provide a 
50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App.266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  Id.

The Board notes from May 2003 to September 2005 GAF scores 
assigned to the veteran ranged from 25, based on a self-
report in September 2005, to 60 in July 2003.  There is no 
question that the GAF score and interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App.266, 267 
(1996); Carpenter v. Brown, 8 Vet. App.240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The evidence of record includes VA outpatient treatment 
records and lay statements by the veteran.  When the evidence 
of record is reviewed in light of the schedular criteria set 
forth above, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
PTSD from July 29, 2003 to September 28, 2005.

In July 2003, the veteran underwent a VA psychiatric 
examination.  The examiner reported the veteran was alert, 
oriented, and attentive.  His mood appeared to be mildly 
dysphoric and his affect was constricted.  His speech was a 
regular rate and rhythm.  The veteran's eye contact was good.  
He was cooperative and pleasant to the examiner.  His thought 
process was logical and coherent.  His thought content was 
devoid of any current auditory or visual hallucinations, no 
evidence of delusional content was noted, and he denied any 
current suicidal or homicidal ideation.  His memory was 
intact for immediate, recent and remote events.  The veteran 
was diagnosed with PTSD, rule out alcohol abuse.  The veteran 
was assigned a GAF of 60. 

The examiner opined that the veteran was exhibiting mild to 
moderate symptoms of PTSD.  He reported nightmares once a 
week, sometimes less and sometimes more, about Vietnam.  He 
reported panic attacks, and his affect was constricted.  The 
examiner opined that in terms of his social adaptability and 
interactions with others, the veteran appeared to be mildly 
to moderately impaired.  In terms of his ability to maintain 
employment, perform job duties in a reliable, flexible and 
efficient manner, he appeared to mildly to moderately 
impaired.  Overall, the examiner estimated the veteran's 
level of disability to be in the mild to moderate range.

In May 2004, the veteran was treated at VA and the examiner 
noted the veteran was well groomed and tense.  His speech was 
of a normal rate and tone, spontaneous, rambling and soft.  
The veteran was cooperative and attentive.  The examiner 
noted the veteran's mood as depressed, anxious, angry, 
irritable and guilty.  His affect was mildly constricted and 
blunted.  His thought process was tangential, vague and 
blocking.  The veteran reported having hallucinations.  His 
impulse control, judgment, and insight were partially intact.  
He reported short and long term memory loss.  He was oriented 
to person, place, time and situation.  The veteran also 
reported consuming up to a quart of alcohol per day on some 
days.  The examiner diagnosed dysthymic disorder and chronic, 
severe PTSD.

In September 2005, the veteran underwent a VA psychiatric 
examination.  The examiner noted the veteran was alert, 
oriented and cooperative.  He made intermittent eye contact.  
His speech was slow and halting.  He described the veteran's 
mood as tired, depressed.  His affect was blunted.  He became 
tearful at times.  His thought processes were logical and 
goal directed.  He reported he definitely heard a voice 
calling his name but did not recognize it.  He reported 
seeing shadows like a man and woman which he thought were 
premonitions that he did not understand.  There was no 
evidence of delusions.  He reported suicidal thoughts but no 
specific plans.  The veteran was diagnosed with post 
traumatic stress disorder, chronic; nicotine dependence; 
alcohol dependence; and benzodiazepine dependence in 
remission.  

The examiner assigned a GAF of 25 based on the veteran's 
self-report.  The examiner noted the veteran suffered from 
insomnia, nightmares, flashbacks, intrusive thoughts, 
hypervigilance, exaggerated startle response, decreased 
memory and concentration, anxiety, panic, depression, 
irritability, difficulty with trust, a desire to isolate, 
emotional numbing and avoidance.  The examiner reported the 
veteran was drinking a large quantity of alcohol on a daily 
basis.  The examiner opined that it was clear the veteran had 
PTSD, although it was not clear what percentage of his 
symptoms were related to his PTSD versus alcohol dependence.  
The examiner opined that the veteran was currently totally 
disabled and unemployable.  Id.

In light of the above rating criteria, the overall evidence 
does not support a schedular evaluation in excess of 50 
percent for the veteran's PTSD for the period from July 29, 
2003 to September 28, 2005.  None of the evidence illustrates 
the veteran's PTSD manifested during this time frame with 
symptoms such as occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  In the July 2003 
examination, the examiner described the veteran's thought 
processes as log and coherent, which is evidence against a 
finding that his speech was illogical, obscure, or 
irrelevant.  The veteran denied any delusions, 
hallucinations, and suicidal and homicidal ideations.  The 
veteran was described as alert and oriented, which is 
evidence against spatial disorientation.  The July 2003 VA 
examiner noted a GAF of 60, which indicated moderate symptoms 
of PTSD.  Further, although the veteran contended at his 
December 2006 Board hearing that the July 2003 examination 
was inadequate, the results are consistent with a May 2003 VA 
examiner who diagnosed a GAF of 55.  The July 2003 examiner 
concluded that the veteran's overall disability was mild to 
moderate in nature.  As such, the veteran does not meet the 
schedular criteria for a 70 percent evaluation.  

As the veteran does not meet the schedular criteria for a 70 
disability evaluation, the 100 percent disability criteria 
will not be addressed. 
 
The symptoms experienced by the veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 50 percent rating.  As such, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the currently assigned 50 percent 
rating for the time period from May 15, 2003 to September 25, 
2005.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App.49 (1990).


ORDER


Entitlement to an increased rating in excess of 50 percent 
from May 15, 2003 to September 28, 2005 is denied.


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


